IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 48891/48892

 STATE OF IDAHO,                                )
                                                )       Filed: November 28, 2022
        Plaintiff-Respondent,                   )
                                                )       Melanie Gagnepain, Clerk
 v.                                             )
                                                )       THIS IS AN UNPUBLISHED
 KEAREN R. YOUNG,                               )       OPINION AND SHALL NOT
                                                )       BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K.C. Meyer, District Judge.

       Judgment of conviction for vehicular manslaughter and aggravated driving under
       the influence of alcohol, drugs, and/or an intoxicating substance, affirmed; order of
       restitution, affirmed; and order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Andrew V. Wake, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Kearen R. Young appeals from the district court’s judgment of conviction for vehicular
manslaughter, Idaho Code § 18-4006(3)(b), and aggravated driving under the influence of alcohol,
drugs, and/or an intoxicating substance, I.C. § 18-8006, and order of restitution. Young alleges
the district court abused its discretion by imposing an excessive sentence, denying her Idaho
Criminal Rule 35 motion for a reduction of sentence, and failing to consider her future ability to
pay the amount of restitution ordered. Because the district court did not abuse its discretion in its
sentencing determination, its denial of Young’s I.C.R. 35 motion, or its order of restitution, the
judgment of conviction, the order denying Young’s I.C.R. 35 motion, and the restitution order are
affirmed.



                                                    1
                                                 I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       The following facts are uncontested on appeal. While driving under the influence of
alcohol, Young turned left in front of an oncoming motorcycle. The motorcycle struck Young’s
car and Albert Galli, the motorcycle driver, and his wife, Amy Galli, the motorcycle passenger,
were seriously injured. Young left the scene. Shortly thereafter, a law enforcement officer and
Young made contact; Young submitted to alcohol testing of her breath which registered a breath
alcohol concentration of .272, .241, and .250. The State charged Young with two counts of
aggravated driving under the influence, I.C. § 18-8006, and one count of leaving the scene of an
injury accident, I.C. § 18-8007, all felonies. Approximately two months after the accident, Albert
died at the hospital from complications related to the crash. As a result, the State charged Young
with vehicular manslaughter, I.C. § 18-4006(3)(b), a felony, in a separate criminal case.
       Pursuant to a plea agreement resolving the charges in both cases, Young pleaded guilty to
vehicular manslaughter and one count of aggravated driving under the influence. Young agreed
to pay restitution and child support for Albert’s minor children. The parties agreed to jointly
recommend that Young’s aggregate sentence not exceed twenty years, and the State dismissed the
remaining charges.     The district court sentenced Young to fifteen years, with five years
determinate, for vehicular manslaughter and a five-year determinate sentence for aggravated
driving under the influence with the sentences to run consecutively. The district court left
restitution open for sixty days.
       The State filed a memorandum requesting restitution for the victims’ economic losses
pursuant to I.C. § 19-5304 (economic loss restitution) and an order for child support pursuant to
I.C. § 18-4007(3)(d) (child support restitution). The district court held a restitution hearing. The
district court found that Amy and GEICO1 were victims of Young’s crimes and ordered Young to
pay Amy $21,454.00 and GEICO $14,859.36 for the economic losses incurred as a result of the
accident. Additionally, the district court ordered Young to pay $209.00 a month for child support
to Amy until her and Albert’s youngest child turned eighteen.
       Subsequently, Young filed an I.C.R. 35 motion, requesting the district court reduce her
determinate sentences to reflect the positive changes she made in her life, allow her to care for her



1
       GEICO paid $14,859.00 when the motorcycle was totaled as a result of the accident.
                                                 2
elderly parents, and begin working toward paying back the ordered restitution and child support.
The district court found that its previously imposed sentences were reasonable and denied Young’s
I.C.R. 35 motion. Young timely appeals.
                                                  II.
                                    STANDARD OF REVIEW
        A trial court’s imposed sentence, denial of an I.C.R. 35 motion, and order of restitution are
discretionary decisions. State v. Burdett, 134 Idaho 271, 276, 1 P.3d 299, 304 (Ct. App. 2000);
State v. Hernandez, 121 Idaho 114, 117, 822 P.2d 1011, 1014 (Ct. App. 1991); State v. Bybee, 115
Idaho 541, 543, 768 P.2d 804, 806 (Ct. App. 1989). When a trial court’s discretionary decision is
reviewed on appeal, the appellate court conducts a multi-tiered inquiry to determine whether the
lower court: (1) correctly perceived the issue as one of discretion; (2) acted within the boundaries
of such discretion; (3) acted consistently with any legal standards applicable to the specific choices
before it; and (4) reached its decision by an exercise of reason. State v. Herrera, 164 Idaho 261,
270, 429 P.3d 149, 158 (2018).
                                                 III.
                                            ANALYSIS
        Young argues the district court abused its discretion by imposing an excessive sentence
and denying her I.C.R. 35 motion. Young also argues the district court abused its discretion by
failing to consider her future ability to pay the amount of restitution ordered and that the totality
of the evidence presented in the presentence materials do not support a conclusion that Young has
a foreseeable ability to repay the restitution after release from incarceration. In response, the State
argues the district court did not err.
A.      The District Court Did Not Abuse Its Sentencing Discretion
        Young asserts that in light of the mitigating factors present in this case, the district court
abused its discretion by imposing excessive sentences. Specifically, Young argues that her
devotion to her family, church, and community; her remorse for her actions; her changes in her
lifestyle; and her desire to work to pay restitution and child support to the victims of her crimes
make the sentences imposed unreasonable under any view of the facts of the case.
        An appellate review of a sentence is based on an abuse of discretion standard. Burdett, 134
Idaho at 276, 1 P.3d at 304. Where a sentence is not illegal, the appellant has the burden to show
that it is unreasonable and thus a clear abuse of discretion. State v. Brown, 121 Idaho 385, 393,

                                                  3
825 P.2d 482, 490 (1992). A sentence may represent such an abuse of discretion if it is shown to
be unreasonable upon the facts of the case. State v. Nice, 103 Idaho 89, 90, 645 P.2d 323, 324
(1982). A sentence of confinement is reasonable if it appears at the time of sentencing that
confinement is necessary to accomplish the primary objective of protecting society and to achieve
any or all of the related goals of deterrence, rehabilitation, or retribution applicable to a given case.
State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). Where an appellant
contends that the sentencing court imposed an excessively harsh sentence, we conduct an
independent review of the record, having regard for the nature of the offense, the character of the
offender, and the protection of the public interest. State v. Reinke, 103 Idaho 771, 772, 653 P.2d
1183, 1184 (Ct. App. 1982). When reviewing the length of a sentence, we consider the defendant’s
entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). Our role is limited
to determining whether reasonable minds could reach the same conclusion as the district court.
State v. Biggs, 168 Idaho 112, 116, 480 P.3d 150, 154 (Ct. App. 2020).
        A sentence need not serve all the sentencing goals or weigh each one equally. State v.
Dushkin, 124 Idaho 184, 186, 857 P.2d 663, 665 (Ct. App. 1993). The primary consideration is,
and presumptively always will be, the good order and protection of society. All other factors are,
and must be, subservient to that end. State v. Hunnel, 125 Idaho 623, 873 P.2d 877 (1994); State
v. Pederson, 124 Idaho 179, 857 P.2d 658 (Ct. App. 1993).
        Here, the district court did not abuse its discretion in imposing Young’s sentences. The
district court acknowledged it had discretion in imposing a sentence and identified the factors that
guide its discretion. The district court understood the statutory range of sentences available for
Young’s crimes and the sentences imposed are within the statutory range.2 Additionally, upon
review of the record, the sentences imposed are not excessive given consideration of the nature of
the offense, character of the offender, and protection of the public interest.
        While Young has expressed remorse, articulated a desire to take accountability for her
actions, and taken some steps to make changes, these facts do not render the district court’s
sentences excessive. Prior to the current conviction, Young had three previous convictions for
driving under the influence.       In two of those cases, Young’s blood alcohol concentration
approached or was over .20 and she fled the scene. These convictions did not act as a deterrent to


2
       Vehicular manslaughter and aggravated driving under the influence each carry a statutory
range of up to fifteen years of incarceration. I.C. § 18-4007(3)(b); I.C. § 18-8006(1)(a).
                                                   4
Young because, in this case, Young again drove under the influence with testing indicating a blood
alcohol concentration of .272/.241/.250. While driving under the influence, Young turned left in
front of an oncoming motorcycle, causing the motorcycle to crash into the side of her car and the
Gallises were launched over Young’s vehicle and landed on the roadway. While the Gallises lay
unconscious and/or unresponsive, Young left the scene. Young’s actions caused significant injury
to each of the Gallises. Amy fractured her T-7 vertebrae, broke her rib, and had a mild brain injury.
Albert broke his neck, had a brain injury, and ultimately died from complications of his injuries,
leaving his children without a father.
       Driving under the influence of alcohol poses a significant public safety concern. Given
Young’s history of driving while under the influence of alcohol, the impact of Young’s actions
upon the Gallises and their children, and the need to impose a sentence that both punishes Young’s
behavior in this case and deters future similar behavior, we decline to hold that Young’s sentences
of fifteen years, with five years determinate, for vehicular manslaughter and five years determinate
for aggravated driving under the influence, are unreasonable under any view of the facts.
Accordingly, the district court did not abuse its sentencing discretion.
B.     The District Court Did Not Abuse Its Discretion by Denying Young’s I.C.R. 35
       Motion
       Young argues the district court abused its discretion by denying her I.C.R. 35 motion in
light of the evidence presented at the motion hearing.3 A motion for reduction of sentence under
I.C.R. 35 is essentially a plea for leniency, addressed to the sound discretion of the court. State v.
Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771
P.2d 66, 67 (1989). In presenting an I.C.R. 35 motion, the defendant must show that the sentence
is excessive in light of new or additional information subsequently provided to the district court in
support of the motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In
conducting our review of the grant or denial of an I.C.R. 35 motion, we consider the entire record
and apply the same criteria used for determining the reasonableness of the original sentence. State
v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987).


3
        The State argues that Young waived her ability to file an Idaho Criminal Rule 35 motion
as part of her plea agreement. The State did not raise this claim to the district court in response to
Young’s I.C.R. 35 motion. Generally, issues not raised below may not be considered for the first
time on appeal. State v. Fodge, 121 Idaho 192, 195, 824 P.2d 123, 126 (1992). Accordingly, we
will not address this issue further.
                                                  5
         At the I.C.R. 35 motion hearing, Young testified that she believed the district court should
reduce the determinate length of her prison sentence because, since the imposition of her sentence,
she maintained sobriety, requested a transfer to a facility with a work center where she can be more
productive, began an Alcoholics Anonymous self-study program, and enrolled in mindfulness and
grief classes. Young further emphasized that she does not believe that she is a threat to the
community, she has good family support, and she had not received any disciplinary offenses while
incarcerated. Finally, Young testified that she wants to be able to be released from prison earlier
so she can care for her elderly parents and work towards paying her restitution and child support
obligations to the victims in the case.
        While Young’s good behavior and sobriety during her incarceration are admirable, they
are also expected. As such, Young’s behavior during the time she spent incarcerated does not
establish that her sentences are excessive. At the sentencing hearing, the district court considered
Young’s presentence investigation report which detailed the support she receives from family and
friends. Young expressed her remorse and desire to pay restitution prior to sentencing. Thus,
Young’s additional testimony as to these issues at the I.C.R. 35 motion hearing did not constitute
new information that would render her sentences excessive. The district court acted within its
discretion and consistent with legal standards when it denied Young’s I.C.R. 35 motion and,
accordingly, did not err.
C.      The District About Did Not Abuse Its Discretion in Its Restitution Order
        Young argues the district court abused its discretion by ordering that she pay Amy
$21,454.00 and GEICO $14,859.36 in restitution for the economic losses they sustained as a result
of her criminal conduct.4 While Young concedes these restitution amounts accurately represent
the economic losses the victims incurred as a result of her actions, she asserts that when the district
court ordered restitution, it “did not address [her] future ability to pay at all” and, as such, the court
failed to reach its decision through an exercise of reason. Second, Young argues the totality of the
evidence presented in the presentence materials do not support a conclusion that she has a
foreseeable ability to repay the restitution after release from prison. In support of her arguments,
Young cites State v. Garcia, 166 Idaho 661, 462 P.3d 1125 (2020) (Garcia I). While the State
“concedes that the district court could have been more explicit in its analysis of Young’s



4
        Young does not challenge the district court’s child support order on appeal.
                                                    6
foreseeable ability to pay,” it argues the court nonetheless “adequately addressed the issue and the
record supports its (at least implicit) finding.”
        1.      The district court considered Young’s future ability to pay the restitution
                ordered
        Idaho Code § 19-5304(2) authorizes a sentencing court to order a defendant to pay
restitution for economic loss to the victim of a crime. The decision of whether to order restitution,
and in what amount, is within the discretion of a trial court, guided by consideration of the factors
set forth in I.C. § 19-5304(7) and by the policy favoring full compensation to crime victims who
suffer economic loss. State v. Richmond, 137 Idaho 35, 37, 43 P.3d 794, 796 (Ct. App. 2002);
Bybee, 115 Idaho at 543, 768 P.2d at 806. Thus, we will not overturn an order of restitution unless
an abuse of discretion is shown. Richmond, 137 Idaho at 37, 43 P.3d at 796.
        Pursuant to I.C. § 19-5304, which governs economic loss restitution for crime victims:
                 Unless the court determines that an order of restitution would be
        inappropriate or undesirable, it shall order a defendant found guilty of any crime
        which results in an economic loss to the victim to make restitution to the victim.
        An order of restitution shall be a separate written order in addition to any other
        sentence the court may impose, including incarceration, and may be complete,
        partial, or nominal.
I.C. § 19-5304(2). While I.C. § 19-5304 expressly authorizes a restitution award for the full
amount of a victim’s economic loss, that authority is bounded by certain considerations. In
determining whether to order restitution and the amount of restitution to award, a trial court:
        shall consider the amount of economic loss sustained by the victim as a result of
        the offense, the financial resources, needs and earning ability of the defendant, and
        such other factors as the court deems appropriate. The immediate inability to pay
        restitution by a defendant shall not be, in and of itself, a reason to not order
        restitution.
I.C. § 19-5304(7). Thus, the Idaho Supreme Court has held that “a [trial] court may order
restitution based on a foreseeable ability to repay the award.” State v. Wisdom, 161 Idaho 916,
924, 393 P.3d 576, 584 (2017). A district court’s determination that a defendant has a foreseeable
ability to repay the award is a factual finding that will not be disturbed on appeal if supported by
substantial evidence. Garcia I, 166 Idaho at 681-82, 462 P.3d at 1145-46.
        In Garcia I, the district court ordered Garcia to pay $162,285.27 in restitution. Id. at 682,
462 P.3d at 1146. The district court’s analysis of Garcia’s future ability to pay the restitution
consisted of one sentence: “Having considered [Garcia’s] economic circumstances, the Court
concludes that an order of restitution is appropriate in this case.” Id. The Idaho Supreme Court

                                                    7
held the district court abused its discretion in two ways. First, the district court failed to recognize
the outer boundaries of its discretion in failing to identify the proper standard: i.e., it did not
recognize the difference between Garcia’s immediate inability to pay the restitution award and his
foreseeable ability to pay the restitution award. Id. Second, the district court failed to show an
exercise of reason when it limited its analysis of Garcia’s future ability to pay to the one sentence
set forth above. Id. Noting that a district court is not required to “divine a defendant’s future
financial capabilities” or “limit a victim’s right to restitution to what is presently known about the
defendant,” the Court held that pursuant to I.C. § 19-5304(7), a court must provide some analysis
concerning a defendant’s future ability to pay a restitution award in order to reach its decision
through an exercise of reason. Garcia I, 166 Idaho at 683, 462 P.3d at 1147. The Court held the
district court abused its discretion in ordering the amount of restitution because it did not “address
Garcia’s future ability to repay at all.” Id. (emphasis added). The Court remanded the case for a
restitution order consistent with its opinion. Id.
       Following remand, the district court held another evidentiary hearing, found Garcia had
the future ability to pay the restitution, and ordered restitution in the amount of $162,285.27. State
v. Garcia, 170 Idaho 708, 711, 516 P.3d 578, 581 (2022) (Garcia II). Garcia appealed and the
Idaho Supreme Court affirmed the restitution award, finding there was substantial and competent,
albeit conflicting, evidence regarding Garcia’s future ability to pay the restitution. Id. at 707, 516
P.3d at 585. First, the Court concluded the district court erroneously found that Garcia had made
progress paying down the restitution amount ordered because the payments Garcia made from his
garnished wages were not keeping up with the interest accruing on the restitution. Id. However,
the Court went on to conclude that substantial and competent evidence supported the district
court’s conclusion regarding Garcia’s future ability to pay restitution because the court properly
considered the other I.C. § 19-5305(7) factors. Garcia, 170 Idaho at 707, 516 P.3d at 585. The
Court specifically noted that the district court considered the economic losses sustained by the
victims as a result of Garcia’s offenses; Garcia’s financial resources, needs upon release, and
earning ability to repay the restitution amount; Garcia’s positive pre-incarceration employment
history in the trailer manufacturing industry; his potential employment capacity in the same or
similar industry upon release; the educational and vocational opportunities available to Garcia to
increase his employability and earning capacity before release; and the lack of evidence that Garcia
had any impairments, mental or physical, that would adversely impact his employability or ability

                                                     8
to perform work in the future. Id. Accordingly, the Court affirmed the district court’s restitution
order. Id.
       Although Young relies on Garcia I to support her argument that the district court did not
address Young’s future ability to pay the restitution, we find State v. Foeller, 168 Idaho 884, 489
P.3d 795 (2021) more analogous to the facts of this case. In Foeller, pursuant to a plea agreement,
Foeller pleaded guilty to two counts of grand theft and one count of tax evasion; she also agreed
to pay restitution “if applicable per statute.” Id. at 886, 489 P.3d at 797. The State sought
restitution on behalf of the victims of Foeller’s crimes, including $535,952.87 to Travelers
Casualty. Id. at 886, 489 P.3d at 797. Foeller did not challenge the accuracy of the amount owed
to Travelers Casualty, but argued that she should not be ordered to pay the full amount because
she lacked a future foreseeability to pay the restitution based on her indigency, her lack of other
resources, her inability to work as an accountant upon her release from prison, a documented
disability for mental health issues, and the fact that the interest accrual during her three-year
incarceration would be “astronomical.” Id. at 887, 489 P.3d at 798.
       The district court ordered Foeller to pay the $535,952.87 restitution to Travelers Casualty.
Id. The district court’s analysis of Foeller’s future ability to pay the restitution consisted of the
following sentence: “[B]ecause the defendant is not going to be incarcerated forever, the defendant
does have the ability to earn money and does have the ability to pay some of this back at some
point.” Id. Foeller appealed. Id.
       The Idaho Supreme Court affirmed the district court’s restitution award. The Court first
noted that restitution “has been elevated to a constitutional right in the state of Idaho.” Id. at 888,
489 P.3d at 799. The Court then distinguished Foeller from Garcia I, noting that although the
district court’s analysis of Foeller’s future ability to pay restitution consisted of only one sentence,
and the court did not cite to specific information in the record or the presentence materials to
support its assertion that Foeller had the ability to earn money, “the record contain[ed] an
abundance of facts permitting both sides to argue for and against Foeller’s ability to pay the
restitution.” Id. at 889, 489 P.3d at 800. The Supreme Court concluded that there was substantial
evidence supporting the district court’s finding that Foeller had the ability to repay the restitution
upon her release, even though the finding was made without reference to specific facts. Id. at 890,
489 P.3d at 801.



                                                   9
        Here, like Foeller, Young agreed, pursuant to her plea agreement, to pay restitution “if
applicable per statute.” Also similar to Foeller, Young concedes that Amy and GEICO were
victims under the restitution statute, their economic losses were a result of her criminal conduct,
and the restitution amounts ordered by the district court accurately represent their economic
losses.5 During the restitution hearing, Young’s trial counsel argued the restitution in this case
falls into two categories: (1) economic loss restitution pursuant to I.C. § 19-5304; and (2) child
support restitution for Albert’s children pursuant to I.C. § 18-4007. Young’s trial counsel cited to
I.C. § 19-5304(7), listed the factors the district court should consider, and argued that his only
objection to restitution was that Young did not have either an immediate or long-term ability to
pay the restitution based on the length of her prison sentence. However, Young’s counsel then
stated that “a lot” of the restitution for the victims’ economic losses would be paid by Young’s
insurance:
                 Your Honor, finally, just with respect to the civil case, I want to let the court
        know that’s still ongoing. I anticipate that once the insurance companies figure out
        whether Ms. Young’s employer or Ms. Young’s auto insurance, who is going to
        pay what, a lot of this is going to be satisfied out of--at least--not the child support
        amounts, but the economic out-of-pockets. We’ll be filing, you know, a motion for
        partial satisfaction of judgment, or whatever. That hasn’t occurred yet, but it should
        occur soon.
Thus, although Young’s counsel argued that while Young did not have the immediate ability to
repay the restitution for the victims’ economic losses, he also acknowledged Young’s insurance
would soon have the ability to pay “a lot” of the restitution and that the payment would be credited
to Young. We see no meaningful distinction between Young herself paying restitution or Young’s
insurance paying the restitution because, in either event, the payment is credited against Young’s
legal obligation to pay restitution. Thus, the district court could properly consider the payment--
whether from Young or Young’s insurance--as supporting a conclusion that Young had the future
ability to pay the restitution.
        Subsequently, in its oral decision, the district court explicitly addressed Young’s immediate
inability to pay, finding the order:



5
        Young challenged the inclusion of prospective expenses in the State’s restitution
calculations for Amy as such expenses did not represent a loss Amy actually incurred. The district
court agreed with Young’s challenge and, accordingly, its restitution award did not include the
challenged $300 prospective expense.
                                                   10
       takes into account that Ms. Young is incarcerated and doesn’t have the means to
       satisfy presently some of the debts and certainly not to satisfy them in--very quickly
       over the course of the next few years. I do recognize that she may have some
       income that she might earn while she’s in custody. I also recognize that it would
       be very low income and I don’t know how much would be available to pay any
       debts.[6]
       Thus, like Foeller, but unlike Garcia I, here, the district court addressed both Young’s
immediate and future ability to pay her “debts,” i.e., both economic loss and child support
restitution and that Young had the future ability to earn an income, albeit a low one. Thereafter,
the district court stated it would be awarding restitution “using the information that I got here in
the hearing today.” That information included both the information that Young would be credited
with paying “a lot” of the economic loss restitution in the near future and the information regarding
the child support calculation. The record also indicates the district court considered Young’s future
ability to pay the economic loss restitution because the district court stated it would set out the
amount of restitution for the victims’ economic losses and the child support “separately and put a
little bit of detail into the calculation of the amounts so that when and if there are payments made
from the insurance company, they can be credited if appropriate to the amounts that are setout.”
       It is true that the district court’s findings are not as extensive as those in Garcia II, but
precedent does not require the district court to make such extensive findings in order to uphold a
restitution order. Moreover, like in Garcia II, the district court considered the economic losses
sustained by the victims as a result of Garcia’s offenses based on Young’s concession that Amy
and GEICO were victims pursuant to the statute and that the amount of restitution represented their
economic loss. Similarly, and as noted above, the district court considered Young’s financial
resources and her earning ability to repay the restitution amount. Finally, there was evidence
presented that Young did not have any impairments, mental or physical, that would adversely
impact her employability or ability to perform work in the future. Although more limited than the
findings in Garcia II, the record here does not support a conclusion that the district court did not


6
        While the transcript may be read that the district court’s comments were referring to the
child support restitution award, the district court used the word “debts,” which would encompass
both the child support restitution and the economic loss restitution. Moreover, even if this
statement applied only to one category of the restitution award, the reasoning similarly applies to
the economic loss restitution. Young cites no authority that the district court was required to
provide separate reasoning for the imposition of each type of restitution, and we decline to impose
such a requirement.
                                                 11
address Young’s future ability to pay restitution “at all.” Instead, consistent with precedent, the
district court provided some, albeit limited, analysis concerning Young’s future ability to pay the
restitution award and, thus, reached its decision through an exercise of reason.
        In light of the facts of this case, a crime victim’s constitutional right to restitution, and the
controlling precedent, we conclude that the district court sufficiently analyzed and addressed
Young’s immediate inability and foreseeable future ability to pay restitution. Accordingly, the
district court did not abuse its discretion in ordering restitution.
        2.      The district court’s finding that Young has the future ability to pay restitution
                after release from incarceration is supported by substantial and competent
                evidence
        The district court addressed Young’s immediate inability and foreseeable future ability to
pay restitution and then ordered restitution. Like in Foeller and Garcia II, the district court’s
finding that Young has the future ability to pay restitution for the economic losses the victims
sustained as a result of Young’s criminal conduct is supported by substantial and competent
evidence in the record and in the presentence materials.
        First, the appellate record was augmented by order of the Idaho Supreme Court to include
a satisfaction of judgment, filed by Amy Galli, which indicated Young’s $21,454.00 restitution
award owing to Amy had been paid. The satisfaction of judgment was filed on July 20, 2022,
approximately eleven months after the restitution order was filed on August 31, 2021. This
document corroborates trial counsel’s representation that a lot of the restitution would “soon” be
paid by Young’s insurance. Second, the amount of the remaining economic loss restitution Young
owes is the $14,859.36 owed to GEICO--a significantly lesser amount of restitution than the
$162,285.27 at issue in Garcia or the $535,952.87 owed in Foeller. While the amount at issue
does not negate the requirement to address a defendant’s future ability to pay, it is nonetheless a
factor the trial court can consider. Third, the presentence materials indicate that Young has a high
school diploma and an Associate of Arts degree, as well as linguistic and hospitality certificates.
Young further listed her job skills and experience as a “CNA (Nurse asst.)--Airline--Industry
Hospitality, tutoring, wholesale/Retail Sales in fashion design.” Young indicated that she was
receiving monthly disability income from the Social Security Administration but did not specify
for what diagnosis. Many letters were submitted in support of Young; some indicated she was
dependable, conscientious, and hardworking, characteristics that enhance her ability to obtain and
maintain employment upon her release from prison. One letter further indicated that Young

                                                   12
“excelled” in her career and had worked both as a flight attendant and as a caregiver in the health
care field. Nothing in the presentence materials suggest employment opportunities would not be
available upon Young’s release from incarceration or that she would otherwise be unable to repay
the remaining $14,859.36 of restitution.
       Thus, the district court’s finding that Young had the future ability to pay restitution is
supported by substantial and competent evidence.7 As such, we decline to find that the district
court’s conclusion was not reached by an exercise of discretion and, consequently, the court did
not abuse its discretion in ordering restitution.
                                                    IV.
                                           CONCLUSION
       The district court did not abuse its discretion by imposing an excessive sentence, denying
Young’s I.C.R. 35 motion, or ordering restitution. Accordingly, the judgment of conviction, order
denying Young’s I.C.R. motion, and order of restitution are affirmed.
       Chief Judge LORELLO and Judge GRATTON CONCUR.




7
         Even if this Court concluded that after analyzing Young’s future ability to pay the
restitution, the district court did not make an explicit finding, the district court made an implicit
finding that Young had the foreseeable future ability to repay restitution by addressing Young’s
ability to pay her “debts” and then imposing restitution. In the absence of an explicit finding, we
will review the record to determine what finding is implicit in the trial court’s order. State v.
Welker, 129 Idaho 805, 808, 932 P.2d 928, 931 (Ct. App. 1997). We defer to implicit findings of
fact supported by substantial and competent evidence. See id. As discussed above, the record
provides substantial and competent evidence to support the district court’s finding--either explicit
or implicit--that Young had the foreseeable future ability to pay restitution.
                                                    13